557 So. 2d 138 (1990)
FIRST OF GEORGIA INSURANCE COMPANY, a Foreign Corporation, Appellant,
v.
Donna LLOYD, Individually, and As Guardian of Scott P. Ellington, a Minor, Appellee.
No. 89-2859.
District Court of Appeal of Florida, Third District.
February 13, 1990.
Stansell & Rice and Charles W. Rice, Miami, for appellant.
Herzfeld & Rubin and Jeffrey B. Shapiro and Judy D. Shapiro, Miami, for appellee.
Before NESBITT, COPE and GERSTEN, JJ.
PER CURIAM.
First of Georgia Insurance Company appeals a non-final order denying its motion to dismiss for lack of personal jurisdiction. We affirm.
The appellant insurance company wrote an automobile insurance policy for the appellee insured while she resided in Georgia. The insured moved to Florida, where the insurer did not do business and was not authorized to do business. With knowledge that the insured had become a Florida resident, the insurer increased its coverage on the insured automobile, and collected a premium for the additional coverage. That was sufficient to establish jurisdiction, and authorize service, under Florida's Unauthorized Insurers Process Law, §§ 626.904-.912, Fla. Stat. (1987). See Citizens Ins. Co. v. Bowman, 525 So. 2d 991 (Fla. 3d DCA 1988). The question whether the insured's policy was in force as of the date of the accident goes to the merits, not to jurisdiction.
Affirmed.